Citation Nr: 9922487	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  95-05 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
keratitis. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran retired in 1992 after 20 years of active service.  

In a January 1996 decision, the Board of Veterans' Appeals 
(Board) remanded the issue of entitlement to an evaluation in 
excess of 10 percent for keratitis to the Seattle, Washington 
Department of Veterans Affairs (VA) Regional Office (RO) for 
a VA examination and additional development of the record.  
The case has now been returned to the Board for appellate 
consideration.



FINDINGS OF FACT

1.  Upon VA visual examination dated in March 1992, corrected 
distant vision was noted as 20/25 bilaterally, slit lamp 
evaluation revealed bilateral interstitial keratitis, and the 
examiner noted no visual field defect.

2.  The veteran failed, without good cause, to report for a 
VA visual examination to evaluate his service-connected 
disability.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
keratitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.655, 4.84a, Diagnostic Code 6001 
(1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect relevant impressions of 
bilateral keratitis conjunctivitis.  Upon separation 
examination, the veteran's right eye distant vision was noted 
as 20/200, corrected to 20/25.  Left eye distant vision was 
noted as 20/200, corrected to 20/25.

Upon VA visual examination dated in March 1992, the veteran's 
distant vision in the right eye was noted as 20/400, 
corrected to 20/25.  In the left eye, distant vision was 
noted as 20/400, corrected to 20/25.  Slit lamp examination 
revealed bilateral interstitial keratitis.  The macula and 
peripheral retinae appeared normal.  The examiner noted no 
visual field defect.  The extraocular muscles appeared full 
and the lids appeared normal.  Relevant diagnoses of 
bilateral interstitial keratitis and minimal refractive error 
were noted.  

In a July 1992 rating decision, the RO granted service 
connection for keratitis with corneal scarring, evaluated as 
10 percent disabling.  

At his July 1995 hearing before a traveling member of the 
Board, the veteran testified he had decreased vision and a 
lack of focus, making it difficult to read small print or 
trim his nails.  The veteran also testified that he wore 
contact lenses in both eyes.  (Transcript, page 4).  The 
veteran stated that after leaving his contacts in for an 
extended period, his eyes would begin to discharge.  
(Transcript, page 7).  The veteran also stated he had 
difficulty at work with seeing things up close on computer 
screens.  (Transcript, pages 8-9).  

An October 1995 VA treatment record reflects the veteran was 
fitted with contact lenses three weeks earlier.  It was also 
noted the veteran's vision was much better.  

In a January 1996 decision, the Board remanded the issue of 
entitlement to an evaluation in excess of 10 percent for 
keratitis to the RO for a VA visual examination and for 
additional treatment information.  

In a February 1996 statement to the RO, the veteran indicated 
that his eyes had been examined by a VA hospital in August 
1995 and that he had considerably less acuity than in 1992.  
He also stated he was to be fitted for new contact lenses in 
the near future.  

A July 1996 document reflects the RO requested all VA 
outpatient treatment records and hospital records from August 
23, 1995 to July 1996.

An October 1996 document reflects the RO requested the 
veteran to be scheduled for a VA visual examination pursuant 
to the directives of the Board remand.  

A December 1996 RO report of contact reflects the veteran's 
representative did not have a current address for the 
veteran.  

In a May 1997 letter to the RO, the veteran's representative 
requested that the veteran's claim be suspended or 
transferred to the RO in Washington, DC.  The representative 
stated the veteran was working for a government contractor in 
Korea and their attempts to contact him had been 
unsuccessful.  The representative also stated the veteran 
would be out of the RO's jurisdiction until sometime in 1998.  

In an April 1998 letter to the veteran's last known address, 
the RO requested the veteran to reply and state whether he 
was willing to report for a VA examination.  The letter also 
stated that if a response was not received within 60 days, 
the veteran's claims folder would be forwarded to the Board 
for a final decision.  

In a January 1999 letter to the veteran's last known address, 
the RO requested the veteran to reply and state whether he 
was willing to report for a VA examination.  The RO also 
requested information regarding any further treatment the 
veteran had received for keratitis since October 1995.  

In a July 1999 letter, the RO informed the veteran that his 
appeal had been returned to the Board for disposition.  The 
RO also informed the veteran that any new request for a 
hearing or to appoint or change representatives or any 
additional evidence should be mailed directly to the Board.  

Pertinent Law and Regulations

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assessment of a disability rating.  When a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assessment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1998).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. §§ 4.1 
and 4.2 (1998) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

Keratitis is to be rated from 10 to 100 percent for 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
See 38 C.F.R. § 4.84a, Diagnostic Code 6001 (1998).  
Impairment of central vision acuity is rated pursuant to 
38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079 (1998).  When 
rating on account of visual impairment, the best distant 
vision obtainable after best correction by glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  See 38 C.F.R. § 4.75 
(1998).  A noncompensable evaluation is warranted for 20/40 
vision in one eye and 20/40 vision in the other eye.  See 
38 C.F.R. § 4.84a, Diagnostic Code 6079 (1998).  Where vision 
is 20/50 in one eye and 20/40 in the other eye, a 10 percent 
disability evaluation is warranted.  See 38 C.F.R. § 4.84a, 
Diagnostic Code 6079 (1998).  A 10 percent disability 
evaluation is also warranted where vision in both eyes is 
20/50. See 38 C.F.R. § 4.84a, Diagnostic Code 6078 (1998).  
Vision of 20/70 in one eye and 20/40 in the other eye 
warrants a 10 percent disability evaluation.  See 38 C.F.R. 
§ 4.84a, Diagnostic Code 6079 (1998).  Vision of 20/70 in one 
eye and 20/50 in the other eye warrants a 20 percent 
disability evaluation.  A 30 percent disability evaluation is 
warranted for vision of 20/70 in both eyes.  See 38 C.F.R. 
§ 4.84a, Diagnostic Code 6078 (1998).  The rating 
disabilities continue to increase up to 100 percent with a 
decrease is visual acuity.  

Analysis

A review of the evidence of record reflects that upon VA 
examination dated in March 1992, distant vision in the right 
eye was corrected to 20/25 and distant vision in the left eye 
was corrected to 20/25.  The examiner noted no visual field 
defect and slit lamp examination revealed bilateral 
interstitial keratitis.  At his July 1995 hearing before a 
traveling member of the Board the veteran complained of 
decreased vision and a lack of focus.  The veteran also 
reported his eyes would begin to discharge if he left his 
contacts in for an extended period of time.  A VA outpatient 
treatment record dated in October 1995 reflects the veteran 
had been fitted with new contact lenses three weeks earlier.  
It was noted the veteran's vision was much better.  In the 
absence of competent evidence of visual field loss, pain, 
rest-requirements, episodic incapacity, or impairment of 
corrected visual acuity of 20/70 in one eye and 20/50 in the 
other eye, the Board is unable to conclude that an evaluation 
in excess of 10 percent is warranted for keratitis.  

The Board recognizes that the March 1992 VA examination, July 
1995 hearing testimony, and October 1995 outpatient treatment 
record may not accurately reflect the veteran's current level 
of disability, and thus are not optimal bases upon which to 
decide whether the veteran is entitled to an increased 
evaluation.  Therefore, in January 1996, the Board remanded 
this case to afford the veteran the opportunity to submit 
records of current medical treatment and to report for a VA 
visual examination in order to determine the current nature 
and extent of his service-connected keratitis.  The veteran 
did not submit additional treatment records or information 
pertaining to treatment providers.  The veteran also failed 
to report for a scheduled VA visual examination and has 
failed to respond to numerous letters from the RO regarding 
the scheduling of a VA visual examination.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  See 38 C.F.R. § 3.655 (1998). 

In this case good cause has not been demonstrated.  The 
veteran has not attempted to reschedule his VA examination or 
to provide additional medical evidence.  The veteran has also 
failed to respond to any of the RO's letters.  The "duty to 
assist" the veteran in the development of facts pertinent to 
his claim is not a "one-way street," wherein the entire 
burden of such development is placed on VA.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  In a case such as this, 
where additional development is required to establish the 
entitlement to increased benefits, the veteran may not 
passively sit by under circumstances where his cooperation is 
essential in obtaining the putative evidence.  In such a 
situation, the Board has no alternative but to deny the 
veteran's claim.  



ORDER

An evaluation in excess of 10 percent for keratitis is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

